NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     RYAN JAMES NEWELL, Appellant.

                             No. 1 CA-CR 17-0621
                               FILED 7-18-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR 2015-111701-001
                    The Honorable John C. Rea, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

The Susser Law Firm PLLC, Chandler
By Adam M. Susser
Counsel for Appellant
                             STATE v. NEWELL
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Michael J. Brown delivered the decision of the Court, in
which Judge Jon W. Thompson and Judge Kenton D. Jones joined.


B R O W N, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Newell was given the opportunity to file a
supplemental brief but did not do so. Our obligation is to review the entire
record for reversible error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999),
viewing the evidence in the light most favorable to sustaining the
conviction and resolving all reasonable inferences against Newell, State v.
Guerra, 161 Ariz. 289, 293 (1989).

¶2            One afternoon, D.M. heard a loud noise and looked outside
to see a Dodge Charger speeding into the cul-de-sac in front of his home.
Three men exited the car, two of whom wore neon traffic vests. When D.M.
observed the men leap over the rear fence of C.E.’s house, he called the
police. Roughly five minutes later, D.M. saw the men leave the home, one
with a pillowcase-like sack in hand. Around the same time that D.M.
noticed police arriving, the men began to run. Several other neighborhood
residents also observed men in neon safety vests running through
backyards, jumping over fences, and crossing through the neighborhood’s
nature preserve.

¶3            The responding officers also had two run-ins with men of a
similar description. Sergeant Legault, who was investigating the suspicious
Dodge Charger, encountered a young man wearing a neon safety vest who
fled into the nature preserve. Legault relayed this information to Officer
Jin, who later saw two men running across the neighboring street and
hopping over walls. Neither officer, however, managed to apprehend these
subjects.

¶4           While Legault and the other officers set up a perimeter
around the area, he became aware of an “alarm call” from a nearby
residence. Responding to the call, Legault and Officer Murphy hopped
over the fence into the residence’s yard where they noticed the backdoor


                                        2
                           STATE v. NEWELL
                           Decision of the Court

had been broken in. Officers searched the Dodge Charger, finding a
driver’s license and credit card belonging to Ryan Newell, who Legault
recognized as the man who had run away from him earlier. The search also
revealed a driver’s license registered to Christien Petty and a rental
agreement for the Dodge Charger in the name of Rakeem Barber.

¶5            As these events unfolded, C.E. and her husband returned
home from running an errand to find a large police presence in the area.
Entering the house, C.E. observed the safety latch of the backdoor had been
broken and a chair that had been pushed up against the door had been cast
aside. She also noticed several items missing, including a pillow case, two
boxes of jewelry, and a gold pocket watch.

¶6            Later, police used the information found in the Dodge
Charger to obtain an apartment address for Newell. From this address,
Officer Fortune followed a car to a gas station located approximately a half-
mile away from the burgled home and saw a man he recognized as Newell
get in. Fortune returned to Newell’s apartment, eventually arresting
Newell and finding a pile of jewelry during a protective sweep of the
apartment. Meanwhile, other officers had observed Barber and Petty
leaving Newell’s apartment complex. When the two were arrested, a search
of Petty revealed “a gold-colored watch and a gold-colored pocket knife in
his sweat pant pocket” along with “a key to a Dodge vehicle.”

¶7            That night at the police station, Officer Murphy showed C.E.
the jewelry they had collected and she identified several pieces—including
those found on Petty—as hers. Officer Murphy also interviewed Newell,
who admitted to running from Legault but denied being involved in a
burglary.

¶8             As pertinent here, the State charged Newell with one count of
burglary in the second degree, a class three felony. A jury found Newell
guilty as charged. The jury also found that the burglary involved the
presence of an accomplice, caused physical, emotional or financial harm to
the victims, and that Newell was on probation at the time. The superior
court then determined that Newell had two prior felony convictions,
making him a category three repetitive offender. The court imposed a
greater than presumptive term of 15 years, with presentence incarceration
credit of 813 days. Newell timely appealed.

¶9             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Newell was present
and represented by counsel at all critical stages of the proceedings against



                                     3
                           STATE v. NEWELL
                           Decision of the Court

him. The evidence presented supports the conviction, and the sentence
imposed falls within the range permitted by law. As far as the record
reveals, these proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure and Newell’s constitutional and statutory
rights. Therefore, we affirm Newell’s conviction and sentence.

¶10           Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Newell of the outcome of this appeal and his
future options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Newell has
30 days from the date of this decision to proceed, if he wishes, with a pro
per motion for reconsideration or petition for review.




                      AMY M. WOOD • Clerk of the Court
                      FILED: AA




                                        4